Opinion by
Ector, P. J.
§ 18. Pleadings filed in one court, effect of, on transfer to another tribunal. Where pleadings had been filed in the proper court (in this case under a special law), and *16upon change in the jurisdiction of the courts the case was transferred to the district court, it was error in this latter court to render judgment by default, and ignore the pleadings and issues tendered by the claimant to the property levied on. The district court, in view of claimant’s answer, should not have rendered judgment by default, but the case should have been called and tried in regular order.
April 19, 1877.
§ 19. Motion for neto trial; writ of inquiry. A motion for new trial made within two days after the execution of a writ of inquiry is in time. [Edwards v. James, 13 Tex. 52.] After a motion for new trial has been filed by the clerk, that officer is responsible that it be properly entered on the motion docket, and the rights of parties cannot be prejudiced by his permission to the attorney filing it to take it from his office.
Reversed and remanded.